ABS New Issue: $1Bln BMWLT 13-1 Auto Lease - Full Pxg Details $1Bln BMW Vehicle Lease Trust 2013-1 Jt-Leads:BofAML(STRUC), RBCCo-Mgrs: CA,CS,JPM,SG CL $SIZEMM* WAL M/F PWIN E.FINAL L.FINAL BENCH SPREAD YLD CPN $PRICE A-1 P-1/F1+ 1-9 10/13 1/21/14 ILIB A-2 Aaa/AAA 9-19 8/14 1/20/15 EDSF +8 A-3 Aaa/AAA 19-27 4/15 9/21/15 EDSF +18 A-4 Aaa/AAA 27-29 6/15 6/20/16 ISWP +26 TICKER : BMWLT 13-1 REGISTRATION : Public EXPECTED RATINGS : Moodys/Fitch EXPECTED PXG : Priced PXG SPEED : 100% PPC EXPECTED SETTLE : 1/24/13 MIN DENOMS : $1K X $1K FIRST PAY : 2/20/13 BILL & DELIVER : BofAML INTEX : BASBMWLT13019AY6 CUSIP : A-109657Y AA0 A-209657Y AB8 A-309657Y AC6 A-409657Y AD4 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-294-1322.The securities may not be suitable for all investors.Merrill, Lynch, Pierce, Fenner & Smith Incorporated and its affiliates may acquire, hold or sell positions in these securities, or in related derivatives, and may have an investment or commercial banking relationship with the issuer.
